              Case: 3:19-cv-00434-JZ Doc #: 43-3 Filed: 07/15/19 1 of 4. PageID #: 504


                                                                                                                52 East Gay Street
                                                                                                                     P.O. Box 1008

VD RYS                                                                                                   Columbus, Ohio 43216-1008

                                                                                                       614.464.6400 I www.vorys.com
Vorys, Sater, Seymour and Pease LLP
Legal Counsel                                                                                                         Founded 1909




      Thomas H. Fosonie
      Direct Dial (614) 464-8261
      Direct Far (614) 719-4886
      Email thfusonie@vorys.com




                                                             June 28, 2019


      VIA E-MAIL

      Gerald R. Kowalski
      Sarah K. Skow
      Spengler Nathanson P.L.L.
      900 Adams Street
      Toledo, Ohio 43604-5505


                              Re:       Drewes Farms Partnership, et al. v. Toledo

      Dear Counsel:

                              We write in response to your June 25, 2019 email.

                  A. Plaintiff has complied with the Court's Order.

                     On May 20, 2019, Judge Zouhary ordered Plaintiff Drewes Farms Partnership to
      "disclose to Defendant documents on a rolling basis supporting Plaintiffs standing in this case,
      with the disclosures to be complete by Friday, June 7." ("Order," ECF No. 303.) Plaintiff made
      disclosures on May 28, 2019, May 31, 2019, and then, on June 7, 2019, pursuant to the Court's
      Order, counsel informed you that it was providing its "final disclosure of documents for Plaintiff
      Drewes Faints Partnership pursuant to the Court's May 20, 2019 order." The City has now
      inexplicably waited 18 days to raise its alleged issues with Plaintiffs disclosures, and then
      demanded a response in 3 business days.

                      Plaintiff has complied with the Court's Order and disclosed documents
      "supporting Plaintiffs standing in this case." Plaintiff's disclosed documents establishes that it
      is a partnership and that it farms in the Lake Erie watershed, which LEBOR seemingly purports
      to control (and which you have not denied). Plaintiff also produced the leases (which in turn
      contain fertilization requirements for various farms, see, e.g., DFP000127) and grain contracts
      and fertilizer certificates referenced in the Verified Complaint and discussed in our call with the
      Court.




                       Columbus     I   Washington   I   Cleveland   I   Cincinnati   I Akron   I   Houston I   Pittsburgh
      Case: 3:19-cv-00434-JZ Doc #: 43-3 Filed: 07/15/19 2 of 4. PageID #: 505



VO RYS
      Legal Counsel


Gerald R. Kowalski
Sarah K. Skow
June 28, 2019
Page 2

                In our call with the Court, we already raised our disagreement with your
suggestions as to what documents Plaintiff should disclose, and the Court ruled by requiring us
to disclose only documents "supporting Plaintiff's standing in this case." Your demand that we
disclose additional documents beyond the Court's order seems intended to unnecessarily drive up
the cost of litigation for the Plaintiff and delay Toledo having to address the merits of LEBOR.

              As a final note on standing, recent events have further confirmed Plaintiff s
standing. As we're sure you are aware, Toledo citizens have now filed a lawsuit alleging that it
violates LEBOR just to pursue litigation seeking to invalidate LEBOR (as Plaintiff is doing).1

               To the extent that this case survives the motions for judgment on the pleadings,
the judge holds a Case Management Conference and permits discovery, and the City propounds
requests for production pursuant to Rule 34, Plaintiff will consider any such requests and make
productions and objections pursuant to the Civil Rules as appropriate.

        B. The City's Request for Documents Regarding Payment of Plaintiff's Attorneys
           Fees, Including Engagement or Retention Agreements, is Meritless, Premature,
           and Intended to Harass.

                We also raised with the Court our disagreement with your suggestion that we
disclose documents regarding the payment of Plaintiffs attorney's fees, including engagement or
retention agreements. And again, the Court resolved this disagreement by declining to order us
to disclose those documents. Plaintiff has no obligation to disclose those documents, especially
not at this early juncture.

               To be clear, these documents that you claim relate to the request for attorney's
fees under 42 U.S.C. § 1988 have nothing to do with standing, because while attorney's fees and
costs may be awarded to prevailing parties they do not constitute a claim. Thus,these documents
are not and cannot be responsive to the Court's Order and need not be disclosed.

               Beyond the lack of relation to standing, your claimed interest in the documents to
determine the "real party in interest" is generally irrelevant to the analysis of fees under 42
U.S.C. § 1988. This statute awards fees to "the prevailing party." Here, it is indisputable that
Drewes Farms Partnership is the party that brought this lawsuit and, if successful, would be the
prevailing party.



 This raises obvious questions about whether these citizens, and any who knew of, aided, or abetted their lawsuit
prior to its filing are in contempt ofcourt for violating the Preliminary Injunction order.
     Case: 3:19-cv-00434-JZ Doc #: 43-3 Filed: 07/15/19 3 of 4. PageID #: 506



VO RYS
      Legal Counsel


Gerald R. Kowalski
Sarah K. Skow
June 28, 2019
Page 3

              Finally, even if there could be some argument that these documents could ever
have any relevance, that relevance exists only after Plaintiff becomes a prevailing party. Your
demand that Plaintiff disclose them now is premature.

               The City's attempt to force Plaintiff to disclose confidential and irrelevant
agreements with its counsel at this premature date seems crafted to harass and intimidate Plaintiff
and to discourage others from bringing claims against the government in the future. The City's
leveraging of its governmental power to attempt to chill challenging the City in court shares the
same constitutional flaws and concerns as its LEBOR amendment and is unacceptable.

        C. It is the City of Toledo that has Failed to Comply with the Court's Order.

               Finally, while Plaintiff has compiled with the Order, the City of Toledo has
violated it and continues to do so. The Judge ordered that the City of Toledo "shall respond to
the questions posed by Plaintiff's April 9 letter," which include questions asking whether
LEBOR complies with certain laws or regulates certain geographic areas. Contrary to the
Court's Order, the City stated that it would not "answer" the questions, "because that would
improperly amend or repeal LEBOR without a general vote of the people of Toledo on the
same."

                This response is nonsensical. Whether or not you believe that the City can take
any action to amend or repeal LEBOR, that does not prohibit the City from complying with the
Court's Order and answering whether LEBOR is constitutional or whether it regulates beyond
the City of Toledo. It is also telling. The City's ongoing refusal to take a position the merits of
this case, and its acknowledgement that taking a position on the merits would require amending
or repealing LEBOR, has continued to unnecessarily drive up the cost of this litigation and cause
the parties to incur additional fees. Despite the City of Toledo impliedly acknowledging that
LEBOR must be amended or repealed, Plaintiff has had to continue to prosecute this action and
file its Motion for Judgment on the Pleadings, without the benefit of your compliance with the
Court Order. Unless the City brings itself into compliance, to the extent a conversation with the
Court becomes necessary, that conversation will include the City's noncompliance with the
Order and the associated harms that the City's noncompliance has caused to Plaintiff.

                                            Conclusion

                Plaintiff has attempted to fully and promptly respond within the expedited
timeframe set forth in your delayed letter. Plaintiff has met its disclosure obligations established
in the Order. To the extent this case continues past the pending motions, and any of these issues
arise again in discovery, the parties should revisit them as appropriate and in compliance with the
Federal Rules of Civil Procedure.
    Case: 3:19-cv-00434-JZ Doc #: 43-3 Filed: 07/15/19 4 of 4. PageID #: 507



VO RYS
     Legal Counsel




Gerald R. Kowalski
Sarah K. Skow
June 28, 2019
Page 4

                                    Very truly yours,




                                   Thomas H. Fusonie

THFigis

cc: Kimberly Herlihy
    Daniel Shuey
